Citation Nr: 1217974	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed lung disorder, to include tuberculosis and a lung lesion, including as due to herbicide exposure. 



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1970 and served with the Army National Guard from 1970 to 1973 and 1982 to 1996.

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the RO in New York, New York.  The RO in Buffalo, New York currently has jurisdiction over the Veteran's claim.

In October 2010, the Veteran testified at a hearing held at the RO before another Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

While the Veteran has not been informed that the Veterans Law Judge who conducted the October 2010 hearing has retired, he has not been prejudiced by this lack of notice.  

Specifically, as will be discussed, he has withdrawn his appeal of this issue.  Accordingly, there will be no harm to the Veteran in the Board's dismissal of this appeal. 


FINDING OF FACT

In an April 2012 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of service connection for a lung disorder, to include tuberculosis and a lung lesion, as due to herbicide exposure.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of service connection for a claimed lung disability, to include tuberculosis and a lung lesion, including as due to herbicide exposure. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  38 C.F.R. § 20.202 (2011).  

Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

The RO denied the Veteran's claim for a lung disability in a July 2007 rating decision.  The Veteran indicated his disagreement with this decision and perfected an appeal with the timely submission of a VA Form 9 in November 2009. 

In a written statement received in April 2012, the Veteran reported that he "wish[ed] to terminate [his] appeal at this time for [a] lung disorder and lung lesions." 

The Veteran has withdrawn his appeal.  As such, there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

Accordingly, the Veteran's claim for service connection for a claimed lung disorder is dismissed.  


ORDER

The appeal of the claim of service connection for a lung disorder, to include tuberculosis and a lung lesion, as due to herbicide exposure is dismissed.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


